Motion by the respondent, inter alia, for reargument of an appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered May 4, 1987, which was decided by a decision and order óf this court dated January 25, 1988 (136 AD2d 709).
Ordered that the motion is granted to the extent that reargument of the appeal is granted, and upon reargument, the decretal paragraph of the decision and order of this court dated January 25, 1988, is modified by deleting therefrom the words "for final approval”; and it is further,
Ordered that the motion is otherwise denied. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.